Title: To Thomas Jefferson from Edward Cutbush, 16 December 1808
From: Cutbush, Edward
To: Jefferson, Thomas


                  
                     Sir/
                     Philada. Decr. 16th. ’08
                  
                  Permit me to request your acceptance of a Treatise on the means of preserving the Health of Soldiers & sailors &c. I would have presented it personally, when I had the honor of paying my respects to you a few days since, but the work had not then issued from the press; I wish it were more worthy your perusal
                  I have the honor to subscribe myself your hume. Sert.
                  
                     E Cutbush
                     
                  
               